Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), made as of the Effective
Date (as defined in Section 1.2), by and between 1300 West Bartlett Road Fee,
LLC, a Delaware limited liability company (“WBF”), 2645 Federal Signal Drive
Fee, LLC, a Delaware limited liability company (“FSD”), 434 Tolland Turnpike,
LLC, a Massachusetts limited liability company (“TT”) (WBF, FSD and TT are
sometimes referred to individually and collectively as the “Seller”) each having
an office at 322 Reservoir St., Needham, MA 02494, and First Capital Real Estate
Operating Partnership, L.P., a Delaware limited partnership, having an office at
410 Park Avenue 14th Floor, New York NY 10022 (the “Buyer”).

 

ARTICLE I

Purchase and Sale; Effective Date

 

Section 1.1.        Subject to the terms and conditions of this Agreement,
Seller agrees to sell, and Buyer agrees to purchase, at the price and upon the
terms and conditions of this Agreement, the following items (collectively, the
“Property”):

 

(i)         Those three (3) parcels of land commonly known as (1) 1300 West
Bartlett Road, Elgin, IL (the “Elgin Property”); (2) 2645 Federal Signal Drive,
University Park, IL (the “University Park Property”); and (3) 428 Tolland
Turnpike, Manchester, CT (the “CT Property” and collectively with the Elgin
Property and University Park Property, the “Land”), as more particularly
described on Exhibit A, Exhibit A-1, and Exhibit A-2 annexed hereto;

 

(ii)        all buildings, structures, fixtures, parking areas, and other
improvements located on the Land (collectively, the “Improvements”) (the Land
and Improvements collectively, the “Real Property”);

 

(iii)       all rights and appurtenances pertaining to the Real Property,
including all of Seller’s right, title and interest in and to the adjacent
streets, roads, alleys, strips, gores, easements, rights of ingress or egress,
rights-of-way, reversionary rights, and any other interests in, on, or to any
land, highway, street, road or avenue, open or proposed, in, on, across, in
front of, abutting or adjoining the Real Property, and any awards made or to be
made in connection therewith;

 

(iv)       all of Seller’s right, title and interest in and to (A) all licenses,
permits, certificates of occupancy, approvals, authorizations, development
rights, entitlements, and consents now and/or hereafter issued to Seller by any
federal, state, county or municipal authority in connection with the Real
Property (collectively, the “Permits”) to the extent they are transferable and
assignable, (B) all site and as-built plans, architectural plans, development
related documents, engineering plans, landscape plans, architectural renderings,
surveys, and environmental assessments or studies (collectively, the “Plans”),
if any, that are owned by Seller and that are in Seller’s possession or control,
which relate to the Real Property, (C) all contracts executed by Seller (other
than the leases set forth in Section 1.1(iv)) which are binding upon or relating
to the Real Property, as set forth in Schedule 1.1(iv) (collectively, the
“Contracts”) to the extent they are assignable, they extend beyond the Closing
(as defined in Section 7.2), and Buyer elects to assume them under Section 8.3
below, (D) all guaranties, warranties and bonds, if any, made by any
contractors, subcontractors, vendors or suppliers to Seller regarding their
performance or the quality of materials supplied in connection with the
construction of or operation of all or any of the Real Property (collectively,
the “Warranties & Guaranties”); and

 



1

 



 

(v)        all of Seller’s right, title and interest in and to the leases, and
licenses, together with the addenda, supplemental agreements, amendments and
modifications thereto, executed by Seller (the “Leases”) which relate to the
Real Property that are in effect as of the Effective Date, as set forth on
Exhibit D, together with all rents, reimbursements of real estate taxes and
operating expenses and all other sums due thereunder, and all guaranties
ensuring performance of the obligations under the Leases, together with all
prepaid rent, security deposits and letters of credit actually paid to or
received by Seller in connection with the Leases.

 

Section 1.2.        The “Effective Date” of this Agreement shall be April 9,
2018 for all purposes, regardless of the last date on which this Agreement is
actually executed by the parties, as indicated alongside such party’s signature.

 

ARTICLE II

Purchase Price; Escrow

 

Section 2.1.        The purchase price for the Property shall be $88,665,568.00
(the “Purchase Price”), allocated as follows: Elgin Property: $35,324,230;
University Park Property: $24,341,338; CT Property: $29,000,000. The Purchase
Price shall be payable as follows:

 

(a)        Five-Hundred Thousand Dollars ($500,000.00) in cash or certificated
Operating Partnership Units of Buyer (“OP Units”) within three (3) business days
after the mutual execution and delivery of this Agreement, and, if cash, in
immediately available wired federal funds (the “Initial Deposit”), to be held by
Buyer’s counsel (the “Escrow Agent”). The value and number of the OP Units to be
paid by Buyer to the Seller under this Agreement as Deposits or Extension Fees
shall be calculated based on the most current net asset value of such Units on
Buyer’s books at time of payment.

 

(b)        Five-Hundred Thousand Dollars ($500,000.00) in cash or OP Units
within two (2) business days following the expiration of the Due Diligence
Period (as hereinafter defined in Section 4.1(a) and, if cash, in immediately
available wired federal funds (the “Additional Deposit”), to be held in escrow
by Escrow Agent (the Initial Deposit, the Additional Deposit and the Extension
Deposit (if any), being referred to herein collectively as the “Deposit”).

 

(c)        the balance of the Purchase Price equal to the gross purchase price
of $88,665,568.00 less the amount of the senior and mezzanine debt assumed or
paid off at closing by Buyer, subject to prorations and adjustments for which
provision is made elsewhere in this Agreement, will be paid by Buyer by wire
transfer of immediately available funds to Escrow Agent on the date of Closing. 
Seller understands that the Buyer may close the transaction within escrow at the
time for Closing through issuance of OP Units to be redeemed for cash through
either an issuance of common or preferred securities in the public markets or
through conversion of the OP Units to common shares of Buyer and subsequently
sold for cash.  Seller will not be involved with the issuance or sale of the OP
Units.  In all events, Seller shall receive net sales proceeds (including any
deposits or extension fees previously paid to Seller in OP Units) simultaneously
with the Closing in immediately available cash, wired federal funds. In no event
shall Seller be obligated to accept all or any portion of the purchase price in
OP Units.

 

2

 

 



Section 2.2.       The Deposit shall be held by the Escrow Agent in a separate,
federally insured, interest-bearing escrow account in accordance with the
provisions of this Agreement, including, without limitation, the escrow
instructions set forth on Exhibit B annexed hereto. In the event the Closing
does occur, any interest earned on the Deposit shall be paid to Buyer and
credited against the Purchase Price. In the event the Closing does not occur,
the Deposit and any interest thereon will be disposed of in accordance with the
terms of this Agreement, including, without limitation, Article X. In the event
there is a conflict between the provisions of this Agreement and the provisions
of the supplemental escrow instructions, the provisions of this Agreement shall
govern.

 

Section 2.3.        Buyer acknowledges and agrees that this Agreement is not
contingent upon the Buyer obtaining any financing.

 

Section 2.4         Seller understands and agrees that Buyer intends to obtain
the written consent (“Lender Consent”) of JP Morgan Chase (“Lender”) for Buyer
to assume the existing mezzanine loan (the “Loan”) on the Elgin Park Property
and the University Park Property held by the Lender in the original principal
amount of $6,000,000.00.   Buyer agrees to use commercially reasonable and
diligent efforts to obtain such Lender Consent prior to the expiration of the
Due Diligence Period (defined in Section 4.1 below), and to keep Seller
reasonably informed of such efforts. The parties agree that the Lender Consent
must provide for, and the Lender must agree to: (1) the release of Seller as
borrower and the release of all guarantors and indemnitors from all liability in
respect of the Loan (“Seller Release”), and (2) the return to Seller of all
escrows, reserves, holdbacks, and like deposits the Lender may be holding in
connection with the Loan.  Buyer agrees to fund all such returned escrows,
reserves, holdbacks, and like deposits, or if Lender does not refund such
escrows, reserves, holdbacks, and like deposits, then the amount thereof shall
be paid by Buyer to Seller at closing.   All fees, including without limitation,
any assumption fee, of the Lender in connection with obtaining the Bank Consent
and consummating the Loan assignment and assumption shall be paid by Buyer. 
Buyer shall furnish a copy of the Lender Consent to Seller promptly after
receipt thereof by Buyer.  Seller agrees to reasonably cooperate with Buyer in
connection with Buyer’s efforts to assume the Loan as provided above.

 

If Buyer, after the exercise of commercially reasonable and diligent efforts, is
unable to obtain the Lender Consent and Seller Release for its assumption of the
Loan prior to the expiration of the Due Diligence Period, then Buyer shall have
the right to terminate this Agreement. In the event Buyer elects to terminate
this Agreement then Buyer shall give written notice of such termination to
Seller and Escrow Agent prior to the expiration of the Due Diligence Period, in
which event this Agreement shall be deemed terminated as of the date on which
Seller receives such notice, and Escrow Agent shall return the Deposit and all
interest thereon to Buyer, and neither party shall have any further obligations
or liabilities under this Agreement except as expressly set forth in this
Agreement. If Buyer fails to terminate this Agreement as aforesaid, Buyer shall
be deemed to have waived its right to do so.

 

ARTICLE III

Seller’s Documents; As Is

 

Section 3.1.

 

(a)        Seller has delivered to Buyer, or has made available to Buyer, the
diligence items (the “Seller’s Documents”) listed in Exhibit C attached hereto.
Buyer acknowledges that it has received all of the Seller’s Documents. Except as
otherwise expressly provided in Section 6.1(a) below, Seller does not represent
or warrant to Buyer the accuracy or completeness of any of Seller’s Documents.
Seller’s Documents are being delivered to Buyer as an accommodation only and
without recourse to Seller.

 



3

 



 

(b)        Buyer agrees that any and all information delivered by Seller or its
agents and representatives with respect to the Property, that is not publicly
available (hereinafter referred to as “non-public information”), shall be held
by Buyer in confidence and not released or shared with anyone except (i) Buyer
shall be entitled to make such disclosures to its investors, shareholders,
members, partners, affiliates, consultants, lenders (including proposed
lenders), employees, and professional advisors (collectively, “Buyer’s
Representatives”) to the extent reasonably necessary to allow Buyer to evaluate
the Property, provided such Buyer’s Representatives have been advised of the
terms of this Section 3.1(b), and (ii) Buyer shall be entitled to make such
disclosure to the extent required by law (including, without limitation, any
disclosure required under any federal or state securities law), or by any rules
or policies of any governmental body; provided, however, that Buyer notifies
Seller of the nature of and reason for such disclosure at least ten (10)
business days prior to making such disclosure unless disclosure is required in a
shorter period of time by applicable law. If for any reason this transaction
does not close, at Seller’s written request, any such information and any copies
that have been made by Buyer shall be promptly returned to Seller or destroyed.
In either case, Buyer agrees not to (and to instruct Buyer’s Representatives not
to) retain any copies, summaries, extracts or other reproductions of non-public
information in whole or in part, except to the extent required by applicable
law; provided, however, that any non-public information so retained shall
continue to be bound by the terms of this Agreement. “Non-public information”
shall not include information that is (i) already published or available to the
public other than by a breach of this Agreement, (ii) rightfully received from a
third party not in breach of any obligation of confidentiality under this
Agreement or otherwise, or (iii) independently developed by Buyer or any of
Buyer’s Representatives without access to the non-public information. The
parties shall keep confidential and not disclose the transaction contemplated by
this Agreement except as necessary to consummate the same. The provisions of
this Section shall survive the termination of this Agreement for a period of one
(1) year.

 

Section 3.2.       EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT NEITHER SELLER NOR ANY EMPLOYEE, AGENT OR
REPRESENTATIVE OF SELLER, NOR ANY OTHER PERSON OR ENTITY REPRESENTING OR
PURPORTING TO REPRESENT SELLER, HAS MADE ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS OR IMPLIED, CONCERNING (i) THE CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE ENVIRONMENTAL OR PHYSICAL CONDITION THEREOF,
OR (ii) THE LAWS, ORDINANCES, RULES AND REGULATIONS APPLICABLE TO THE PROPERTY,
OR THE COMPLIANCE OF THE PROPERTY THEREWITH, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, RULES OR REGULATIONS, OR (iii) THE SUITABILITY OR FITNESS OF
THE PROPERTY FOR THEIR CURRENT USE OR BUYER’S PROPOSED USE, OR (iv) ANY OTHER
MATTER OR THING AFFECTING OR RELATING TO THE PROPERTY. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, BUYER EXPRESSLY AGREES THAT THE PROPERTY IS BEING
SOLD “AS IS, WHERE IS”, WITH ALL FAULTS, AND THAT BUYER IS RELYING SOLELY ON ITS
OWN OPINIONS AND THE OPINIONS OF BUYER’S AGENTS AND CONSULTANTS AS TO THE
CONDITION OF THE PROPERTY, THE COMPLIANCE OF THE PROPERTY WITH ANY AND ALL LAWS,
RULES AND REGULATIONS, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, RULES
AND REGULATIONS, AND THE SUITABILITY OR FITNESS OF THE PROPERTY FOR THEIR
CURRENT USE AND BUYER’S PROPOSED USE. BUYER DOES HEREBY FOREVER RELEASE SELLER
OF AND FROM ANY AND ALL LIABILITIES, CLAIMS, CAUSES OF ACTION, LIABILITY FOR
CONTRIBUTION, AND ALL OTHER LIABILITIES ARISING OUT OF THE CONDITION OF THE
PROPERTY, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, INCLUDING CONDITIONS
CAUSED BY THE NEGLIGENCE OF SELLER, BUT EXCLUDING ANY LIABILITIES TO THE EXTENT
THEY ARISE OUT OF THE BREACH BY SELLER OF ANY REPRESENTATION OR WARRANTY
EXPRESSLY SET FORTH IN THIS AGREEMENT OR FRAUD.

 



4

 

 

ARTICLE IV

Due Diligence

 

Section 4.1.

 

(a)        During the period commencing on the Effective Date and expiring at
5:00 P.M. (EST) on the fourteenth (14th) day following the Effective Date (the
“Due Diligence Period”), Buyer shall have the right, at its sole cost and
expense, to review the Seller’s Documents and to conduct such inspections and
tests of the Real Property as Buyer deems reasonably necessary, subject,
however, to the terms and conditions set forth in this Agreement. If, in
connection with the performance of its due diligence, Buyer and/or its
engineers, architects, consultants, lenders, investors, partners, contractors,
agent or other representatives (collectively, “Buyer’s Representatives”) require
access to the Real Property, Seller agrees to reasonably cooperate with Buyer
and Buyer’s representatives; provided, however, such access shall be during
normal hours of operation of the Real Property and after 24 hours prior notice
to Seller pursuant to Section 12.1. Buyer acknowledges and agrees that its
access shall be subject to the rights of tenants under the Leases and that
Seller may not be able to arrange access to spaces controlled by tenants. Buyer
covenants and agrees that the inspections and tests shall be conducted in such a
manner that they do not cause any unreasonable interference with the business
operations of the tenants on the Real Property and that neither Buyer, nor its
employees, agents, engineers, consultants, contractors or other representatives,
shall conduct any interviews of any tenants.

 

(b)       Notwithstanding anything to the contrary contained herein, except as
expressly set forth in the next succeeding sentence, Buyer’s right to conduct
such inspections and tests shall not include the right to conduct any invasive
environmental testing, and neither Buyer nor any of Buyer’s Representatives
shall perform the same without the prior written approval of Seller, which
approval shall be in Seller’s sole discretion.

 

Section 4.2.        Prior to entry by Buyer or any of Buyer’s Representatives,
Buyer shall deliver to Seller evidence that Buyer (or its affiliate) and/or
Buyer’s Representative, whichever is applicable, has obtained and is maintaining
commercial general liability insurance in an amount not less than $1,000,000.00
that names Seller as an additional insured thereon and that insures Seller
against injury, death and property damage on or about the Real Property that
arises out of the acts, negligence and omission of Buyer and/or such engineer,
consultant, contractor or other representative; such coverage may be provided
under any blanket policy maintained by Buyer (or its affiliate) and/or Buyer’s
Representative so long as such policy shall contain a “per location” endorsement
ensuring that the above stated policy limits are available separately for any
injury, death and property damage relating to the Real Property and are not
reduced by claims arising from injury, death or property damage at other
locations. Buyer shall comply with, and shall use commercially reasonable
efforts, to cause Buyer’s Representatives to comply with, all laws, rules and
regulations of any governmental authority and to obtain all licenses and permits
required in connection with such activities.

 

Section 4.3.        Buyer agrees to indemnify, defend and hold Seller harmless
from and against any property damage or personal injury or claim or lien against
the Real Property caused by, or arising out of or in connection with, such
access, inspections, tests, or assessments by Buyer or Buyer’s Representatives;
provided, however, that Buyer’s obligations under this indemnification provision
shall not apply to the any preexisting conditions, except to the extent that
such conditions are exacerbated by such activities, or the negligence or
misconduct of Seller. Such indemnification shall survive the closing or earlier
termination of this Agreement, for a period of six (6) months.

 

5

 

 



Section 4.4.        If the Real Property is physically damaged or altered, and
if such damage or alteration is caused by, or arises out of or in connection
with, such access, inspections, tests, or assessments by Buyer or Buyer’s
Representatives, and if this Agreement is subsequently terminated, then Buyer
agrees to promptly repair and/or restore the Real Property to the condition
which existed immediately prior to such damage or alteration, normal wear and
tear excepted. In addition, Buyer agrees that Seller shall have the right to
complete such repair and/or restoration if Buyer has not completed the same
within thirty (30) days after the termination of this Agreement, and Buyer
agrees to reimburse Seller for the actual and reasonable costs and expenses
incurred by Seller in connection with such repair and/or restoration. Such
repair and/or restoration obligation, and such reimbursement obligation, shall
survive the termination of this Agreement.

 

Section 4.5.

 

(a)       If the results of Buyer’s investigations are unsatisfactory in Buyer’s
sole discretion, Buyer shall give written notice of termination to Seller and
Escrow Agent on or before the expiration of the Due Diligence Period. If Buyer
gives notice of termination on or before said deadline, then this Agreement
shall be deemed terminated as of the date on which Seller receives such notice,
and Escrow Agent shall return the Deposit and all interest thereon to Buyer, and
neither party shall have any further obligations or liabilities under this
Agreement except as expressly set forth in this Agreement. Seller agrees, if
requested by Escrow Agent, to confirm the foregoing by instruction to Escrow
Agent to return the Deposit and all interest thereon, to Buyer. If Buyer fails
to give notice of termination on or before said deadline, then Buyer shall be
deemed to have waived its right to terminate this Agreement pursuant to this
Section 4.5, and Buyer agrees to purchase the Property in its “as is” condition
as of said deadline, subject only to reasonable wear and tear, without abatement
or reduction of the Purchase Price, and subject to the satisfaction of any other
conditions to closing expressly set forth in this Agreement.

 

(b)        If this Agreement is terminated by Buyer in accordance with this
Section 4.5 or any other provision of this Agreement, Buyer shall, upon written
notice by Seller, return to Seller all documents provided to Buyer from Seller,
and any copies thereof made by Buyer, or destroy such documents and copies.
Buyer agrees that any and all non-public information obtained by Buyer or its
agents and representatives with respect to the Real Property, including without
limitation all reports, surveys, plans, studies and analysis prepared by or for
Buyer with respect to the Real Property, shall be held by Buyer in confidence
and not released or shared with anyone except (i) Buyer shall be entitled to
make such disclosures to Buyer’s Representatives to the extent reasonably
necessary to allow Buyer to evaluate the Property, provided such Buyer’s
Representatives have been advised of the terms of Section 3.1(b), and (ii) Buyer
shall be entitled to make such disclosure to the extent required by law
(including any disclosure required under any federal or state securities law),
or by any rules or policies of any governmental body provided Buyer notifies
Seller of the nature of and reason for such disclosure at least ten (10)
business days prior to making such disclosure unless disclosure is required in a
shorter period of time by applicable law. The provisions of this Section shall
survive the termination of this Agreement for a period of one (1) year.

 

Section 4.6.        In the event this Agreement is not terminated pursuant to
the provisions of this Article IV, the Deposit shall be deemed non-refundable,
but applicable to the Purchase Price, except as otherwise expressly provided in
this Agreement.

 

6

 



 

ARTICLE V

State of Title

 

Section 5.1.        Title to the Real Property shall be marketable and insurable
by a reputable title insurance company selected by Buyer doing business in the
States where the Real Property is located (the “Title Insurer”), subject only to
the following matters (all of which are hereinafter collectively referred to as
“Permitted Exceptions”): (i) all matters of record affecting the Real Property
as of the Effective Date (other than those mortgages or other encumbrances that
Seller is obligated to remove under the provisions of Section 5.2(c), including
any items included in Buyer’s Title Defect Notice that Seller has agreed to
cure); (ii) the real estate taxes not due and payable as of the Closing Date;
(iii) any state of facts an accurate ALTA/ASCM land title survey of the Real
Property would disclose, except to the extent included in Buyer’s Title Defect
Notice; (iv) zoning and land use matters; (v) the standard printed exceptions
set forth in the current ALTA owner’s title insurance policy form; and (vi) any
title or Survey defects waived or deemed to be waived by Buyer pursuant to
Section 5.2 below. For the purposes of this Article V, the term “Title Date”
shall mean the date of Buyer’s title commitment or, if Buyer elected not to
obtain said title commitment, the last day of the Due Diligence Period.

 

Section 5.2.

 

(a)        During the Due Diligence Period Buyer shall have the right, at its
sole cost and expense (subject to Section 7.3(f) hereof), to examine title to
the Real Property and to obtain a title commitment and a current as-built survey
of the Real Property (the “Survey”). If Buyer is not satisfied, in its sole
discretion, with the results of its title and Survey review for any reason, then
Buyer shall have the right, by notice given to Seller on or before the
expiration of the Due Diligence Period, to either (i) terminate this Agreement
or (ii) specify those matters in title or Survey that are not acceptable to
Buyer (“Title Defect Notice”). If Buyer elects to terminate this Agreement on or
before said deadline, then this Agreement shall be deemed terminated as of the
date on which Seller receives such notice, and Escrow Agent shall return the
Deposit and all interest thereon, to Buyer, and neither party shall have any
further obligations or liabilities under this Agreement except as expressly set
forth in this Agreement. Seller agrees, if requested by Escrow Agent, to confirm
the foregoing by instruction to Escrow Agent to return the Deposit and all
interest thereon, to Buyer. If Buyer elects to give Seller the Title Defect
Notice on or before said deadline, then except as set forth in Section 5.2(c)
Seller shall notify Buyer, within five (5) business days after receipt of the
Title Defect Notice, whether Seller will attempt to cure such title or Survey
defects pursuant to the provisions of Section 5.2(c). In the event Buyer fails
to give Seller said termination notice or the Title Defect Notice on or before
said deadline, then Buyer shall be deemed to have accepted the Permitted
Exceptions and to have accepted any other title or Survey defects existing as of
the Title Date, and thereafter the same shall be deemed Permitted Exceptions for
all purposes of this Agreement.

 

(b)       In connection with any defect in title or new encumbrance that arises
after the Title Date (an “Intervening Lien”), Buyer shall notify Seller of such
Intervening Lien on or before Closing. If Buyer notifies Seller of any such
Intervening Lien on or before said deadline or Seller otherwise obtains
knowledge, pursuant to a writing received by Sellers, of such Intervening Lien,
then Seller shall notify Buyer, within five (5) business days after receipt of
Buyer’s notice of such Intervening Lien whether Seller will attempt to cure such
Intervening Lien pursuant to the provisions of Section 5.2(c). If Buyer fails to
give Seller notice of such Intervening Lien on or before the Closing, then Buyer
shall be deemed to have accepted such Intervening Lien, and thereafter the same
shall be deemed Permitted Exceptions for all purposes of this Agreement.

 

7

 

 

(c)       Notwithstanding anything to the contrary contained in this Agreement,
Buyer agrees that Seller shall have no obligation to remove any title or Survey
defects or to incur any cost or expense in connection therewith other than to
remove, at Seller’s sole cost and expense, (i) any mortgage or deed of trust
affecting all or any portion of the Real Property, (ii) any monetary lien
(including, without limitation, a mechanics lien, a materialmen’s lien or a
judgment for a liquidated amount) affecting all or any portion of the Real
Property that resulted from Seller’s failure to pay any amount due and payable
by Seller in connection with the Real Property, and (iii) any real estate tax or
assessment liens affecting the Real Property (collectively, the “Monetary
Liens”). With respect to the title defects described in clauses (i), (ii), and
(iii), Seller agrees to remove the same on or before the Closing; and Buyer
acknowledges and agrees that Seller may use any portion of the Purchase Price to
satisfy the same. With respect to a mechanics lien, a materialmen’s lien or a
judgment for a liquidated amount affecting all or any portion of the Real
Property that resulted from the failure of any tenant to pay any amount due and
payable by such tenant, Seller agrees to promptly notify such tenant, in
writing, of such lien and to demand that such tenant pay the same or otherwise
bond over (if permitted pursuant to the terms of its Lease), as required by its
Lease, within the minimum time frame allowed in its Lease. With respect to any
other title or Survey defect, if Seller does not agree to attempt to cure such
title or Survey defects by notice given to Buyer within the aforesaid five (5)
business day period, Buyer shall have the right, by notice given to Seller
within ten (10) business days after the earlier to occur of the expiration of
said five (5) business day period or Buyer’s receipt of Seller’s notice, either
to waive the defect and close title without abatement or reduction of the
Purchase Price, or terminate this Agreement. If Seller agrees to attempt to cure
such title or Survey defect, then Seller shall have thirty (30) days after
Seller’s receipt of Title Defect Notice or notice of title or Survey defect,
whichever is applicable, to remove the same, and Closing shall be extended
accordingly. Seller agrees to use commercially reasonable efforts to remove such
title or Survey defect within said thirty (30) day period. In the event Seller
has not removed such title or Survey defect within said thirty (30) day period,
then Buyer shall have the right, by notice given to Seller within five (5)
business days after the expiration of said thirty (30) day period, either to
waive the defect and close title without abatement or reduction of the Purchase
Price, or terminate this Agreement. If Buyer elects to terminate this Agreement
pursuant to this Section 5.2(c), then this Agreement shall be deemed terminated
as of the date on which Seller receives such notice, the Escrow Agent shall
return the entire Deposit and all interest thereon to Buyer, and neither party
shall have any further obligations or liabilities under this Agreement except as
expressly set forth in this Agreement. Buyer acknowledges and agrees that if
Buyer elects to terminate this Agreement pursuant to this Section 5.2(c), Seller
shall not be liable to Buyer for any costs, expenses or damages (consequential
or otherwise) incurred by Buyer in connection with this Agreement.

 

Section 5.3.          In the event this Agreement is not terminated pursuant to
the provisions of this Article V, the Deposit shall be deemed non-refundable but
applicable to the Purchase Price, except as otherwise expressly provided in this
Agreement.

 

ARTICLE VI

Representations

 

Section 6.1.

 

(a)           Each Seller represents and warrants to Buyer, as of the Effective
Date and at the Closing Date, the following with respect to itself and the Real
Property owned by it:

 

(i)          WBF is a limited liability company duly organized and in good
standing under the laws of the State of Delaware; FSD is a limited liability
company duly organized and in good standing under the laws of the State of
Delaware; TT is a limited liability company duly organized and in good standing
under the laws of the Commonwealth of Massachusetts.

 

8

 

 

(ii)         The execution, delivery and performance of this Agreement by Seller
are within Seller’s powers and have been duly authorized by all necessary
corporate action. Further, all requisite corporate action has been taken in
connection with the Closing and the execution and delivery of the instruments
referenced in this Agreement and for the consummation of the transaction
contemplated hereby and no further approval or consent is required for Seller to
execute, deliver or perform this Agreement. The person whose signature appears
below for Seller is duly authorized to execute and deliver this Agreement.

 

(iii)        To the best of Seller’s knowledge: (A) there are no condemnation or
eminent domain proceedings pending or contemplated against the Real Property or
any part thereof; and (B) Seller has received no notice, oral or written, of the
desire of any public authority or other entity to take or use the Real Property
or any part thereof.

 

(iv)        True and complete copies of the leases listed on Exhibit D annexed
hereto (collectively, the “Leases”) have been delivered to Buyer. Such Leases
are in full force and effect and have not been amended, except for those
amendments delivered to Buyer as part of the Leases; (B) all rent payments under
the Leases are current (except as noted in the delinquency/aging report included
in Seller’s Documents); (C) Seller has not received any notice of default or any
notice of cancellation or termination from any of the tenants under the Leases;
and (D) Schedule 6.1(iv) contains a list of all security deposits and letters of
credit being held by Seller pursuant to the terms of the Leases as of the
Effective Date.

 

(v)        Except for the Leases, for any brokerage agreements (all of which
will be terminated at Closing) relating to the Leases and for the Contracts
delivered to Buyer under Section 3.1(a), Seller is not a party to any other
material agreement affecting the Real Property that will survive the Closing by
its terms. Seller has not entered into any other contract or agreement to sell
all or any portion of the Property or any part thereof that is currently in
effect and will not grant any option, right of first refusal or first
opportunity to any party to acquire any right, title or interest in the Property
or any portion thereof.

 

(vi)        To the best of Seller’s knowledge, Seller has not received any
written notices of violations of any laws, ordinances, codes, regulations, or
other requirements of any governmental authority having jurisdiction over the
Real Property (including, without limitation, the Environmental Laws, as defined
in clause (viii) below) that are uncured, except as otherwise disclosed in
writing by Seller to Buyer on Schedule 6.1(vi) attached hereto.

 

(vii)       The Seller has not been adjudicated insolvent or bankrupt, or
petitioned or applied to any tribunal for the appointment of any receiver or
trustee; nor has Seller commenced any proceeding relative to the reorganization,
dissolution or liquidation of the Seller

 

(viii)      Schedule 6.1(x) attached hereto identifies, as of the Effective
Date, all outstanding leasing commissions payable with respect to the Leases,
all tenant improvements allowance payable or to become payable with respect to
the Leases, and all unexpired rent credits and free rent and any other tenant
inducements costs with respect to the Leases.

 

9

 

 

(ix)         Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder. Seller and each person or entity owning an interest in Seller is (i)
not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “OFAC List”), and (ii) not a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States. None of
the funds or other assets of Seller constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person (as hereinafter defined).
No Embargoed Person has any interest of any nature whatsoever in Seller (whether
directly or indirectly). The term “Embargoed Person” means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment is prohibited by law or is in violation of law. Seller has
implemented procedures, and will consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times. Seller also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person or entity who owns any other
direct interest in Seller is or shall be listed on any of the Lists or is or
shall be an Embargoed Person. This Section 12(iv) shall not apply to any person
or entity to the extent that such person’s or entity’s interest in Seller is
through a U.S. Publicly-Traded Entity. As used in this Agreement, “U.S.
Publicly-Traded Entity” means an entity whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly-owned subsidiary of such an entity.

 

(b)          For purposes of this Agreement and any document delivered at
Closing, whenever the phrases “based on Seller’s actual knowledge,” “to the best
of Seller’s knowledge,” or the “knowledge” of Seller, or words of similar import
are used, they shall be deemed to refer to the actual knowledge of Neal Shalom
and Anton Melchionda, without any duty of inquiry or investigation; provided
that so qualifying Seller’s knowledge shall in no event give rise to any
personal liability on the part of said individual or any other officer or
employee of Seller, on account of any breach of any representation or warranty
made by Seller herein.

 

(c)           All representations and warranties of Seller made in this
Agreement shall be true as of the date of this Agreement, shall be deemed to
have been made again at and as of the Closing Date, shall be true at and as of
the Closing Date, and shall survive Closing for twelve (12) months following the
Closing Date, provided that any action to enforce such representation and/or
warranty is brought within twelve (12) months from the Closing Date.

 

(d)           No claim for a breach of any representation or warranty of Seller
or any agent thereof shall be actionable or payable (i) if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to and acknowledged by Buyer prior to the Closing or
was disclosed to Buyer in the Buyer Documents, (ii) except to the extent valid
claims for all such breaches collectively aggregate to more than One Hundred
Thousand and No/100 Dollars ($100,000.00), or (iii) unless written notice
containing a description of the specific nature of such breach shall have been
given by Buyer to Seller prior to the expiration of the survival period
referenced in Subsection (c), above and an action shall have been commenced by
Buyer against Seller prior to the termination of such survival period. In no
event shall: (i) the aggregate liability of Seller to Buyer with respect to (A)
any breach of any representation or warranty of any Seller in this Agreement,
and (B) any other claim whatsoever by Buyer against Seller in connection with
this Agreement exceed the Cap (as defined below in this section), or (ii) Seller
be liable for consequential, speculative or punitive damages; provided, however,
that the foregoing provisions and limitations shall not apply to any claims
based upon fraud or intentional misrepresentation. As used herein, except as
otherwise expressly set forth immediately above, the term “Cap” shall mean an
amount equal to One Million and No/100 Dollars ($1,000,000.00) in the aggregate,
except with respect to any claim based upon fraud or willful misconduct of
Seller, in which event “Cap” shall mean an amount equal to One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00).

 

10

 

 

Section 6.2.

 

(a)           Buyer represents and warrants to, and covenants with, Seller as
follows, which representations shall be true and correct as of the Closing Date:

 

(i)        Organization and Authority. Buyer is duly organized or formed,
validly existing limited partnership and in good standing under the laws of the
state of Delaware, and is qualified to do business in any jurisdiction where
such qualification is required. Buyer has all requisite power and authority to
own and operate the Property, to execute, deliver and perform its obligations
under this Agreement and all of the other transaction documents, and to carry
out the transaction contemplated by this Agreement. The Person who has executed
this Agreement on behalf of Buyer has been duly authorized to do so.

 

(ii)          Enforceability of Documents. Upon execution by Buyer of this
Agreement and the other transaction documents to which Buyer is a party, this
Agreement and such other transaction documents shall constitute the legal, valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.

 

(iii)         Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  Buyer is not, and to the best of Buyer’s knowledge, no Buyer
Entity is, currently identified on the OFAC List or is a Person with whom a
citizen of the United States is prohibited from engaging in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or executive order of the President of the United States; provided
that the foregoing shall not include any of the foregoing Persons or any Person
if such Person is a shareholder of a publicly traded company.

 

(iv)         Litigation. To Buyer’s actual knowledge, there is no legal,
administrative, arbitration or other proceeding, claim or action of any nature
or investigation pending or involving or, to the best of Buyer’s knowledge,
threatened against, Buyer, any Buyer Entity or any Property other than the
litigation disclosed to the Seller in Schedule 6.2(iv).

 

(v)           To Buyer’s actual knowledge, all information concerning Buyer
delivered by or on behalf of Buyer to Seller is true, correct and complete in
all material respects, and no adverse change has occurred with respect to the
information provided to Seller since the date such financial statements and
other information were prepared or delivered to Seller. Buyer has no actual
knowledge that any information contained in such information is false or
inaccurate in any material respect.

 

11

 

 

(vi)         Solvency. To Buyer’s actual knowledge, there is no contemplated,
pending or threatened actions, petitions, filings or similar proceedings,
whether voluntary or involuntary, affecting tenant or Buyer under the Federal
Bankruptcy Code or the state insolvency law, or any action or proceeding related
to the Buyer’s reorganization, dissolution or liquidation.

  

(vii)        Satisfaction of Conditions Precedent. From the Effective Date
through the Closing Date, Buyer shall use its commercially reasonable best
efforts to satisfy all conditions precedent set forth in this Agreement on or
prior to the Closing Date.

 

(b)          All representations and warranties of Buyer made in this Agreement
shall be true as of the date of this Agreement, shall be deemed to have been
made again at and as of the Closing Date, shall be true at and as of the Closing
Date, and shall survive Closing for twelve (12) months following the Closing
Date, provided that any action to enforce such representation and/or warranty is
brought within twelve (12) months from the Closing Date.

  

(c)           No claim for a breach of any representation or warranty of Buyer,
Buyer Entity or agent thereof shall be actionable or payable (i) if the breach
in question results from or is based on a condition, state of facts or other
matter which was actually known to and acknowledged by Seller prior to the
Closing or was disclosed to Seller in the Buyer Documents, (ii) except to the
extent valid claims for all such breaches collectively aggregate to more than
One Hundred Thousand and No/100 Dollars ($100,000.00), or (iii) unless written
notice containing a description of the specific nature of such breach shall have
been given by Seller to Buyer prior to the expiration of the survival period
referenced above in Subsection (b), above, and an action shall have been
commenced by Seller against Buyer prior to the termination of such survival
period. In no event shall (i) the aggregate liability of Buyer to Seller with
respect to (A) any breach of any representation or warranty of any Buyer in this
Agreement, and (B) any other claim whatsoever by Seller against Buyer in
connection with this Agreement exceed the Cap (as defined below in this
section), or (ii) Buyer be liable for consequential, speculative or punitive
damages; provided, however, that the foregoing provisions and limitations shall
not apply to any claims based upon fraud or intentional misrepresentation. As
used herein, except as otherwise expressly set forth immediately above, the term
“Cap” shall mean an amount equal to One Million and No/100 Dollars
($1,000,000.00) in the aggregate, except with respect to any claim based upon
the gross negligence or willful misconduct of Buyer, in which event “Cap” shall
mean an amount equal to One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00).

 

ARTICLE VII

Closing Obligations; Closing; Closing Conditions

 

Section 7.1.

 

(a)           On the Closing Date, Seller shall deliver to Buyer the following
documents (collectively the “Closing Documents”), in form and substance
reasonably satisfactory to Seller and Buyer, duly executed and, if applicable,
acknowledged by Seller:

 

(i)          Deeds (the “Deed”) of the same type which were received by Seller
for each property, in proper statutory form for recording, conveying title to
each Real Property to Buyer subject only to the Permitted Exceptions;

 

12

 

 

(ii)         an Assignment and Assumption of Leases (the “Assignment”), in the
form annexed hereto as Exhibit F, pursuant to which Seller assigns to Buyer all
of Seller’s right, title and interest in and to the Leases, and Buyer assumes
the obligations of Seller under the Leases;

 

(iii)        a Bill of Sale and General Assignments (the “Bill of Sale”), in the
form annexed hereto as Exhibit G, pursuant to which Seller conveys to Buyer all
of Seller’s right, title and interest in and to the Plans, the Permits, the
Warranties and Guaranties, and the other property or rights described in
Sections 1.1(iii)-(iv);

 

(iv)        an updated rent roll certified by an officer of Seller, to the best
of Seller’s knowledge, to be true and accurate as of the Closing Date, and an
updated delinquency/aging report as of the Closing Date;

 

(v)         a non-foreign person affidavit stating that Seller is not a “foreign
person” under the Foreign Investment in Real Property Tax Act of 1980, and that
upon the consummation of the transaction contemplated hereby, Buyer will not be
required to withhold from the purchase price any withholding tax;

 

(vi)        a notice to the tenants under the Leases advising them of the sale
of the Real Property and the address to which future rent payments are to be
sent;

 

(vii)       a closing statement for each of the three properties;

 

(viii)      the fully executed originals of any Leases that are in Seller’s
possession and control;

 

(ix)        a certificate signed by Seller stating that each of Seller’s
representations and warranties set forth in Section 6.1 are true and correct in
all material respects;

 

(x)         all Permits, Plans, Warranties and Guaranties, keys, pass and
security codes, and lease and property management files in Seller’s possession
or control;

 

(xi)        written evidence of the termination of the property management,
leasing and brokerage agreements pertaining to all or any portion of the Real
Property, with no surviving obligations, effective as of the Closing, along with
copies of notices of termination of Contracts that are not being assumed at
Closing; and

 

(xii)       such other customary documents or instruments reasonably required to
carry out the intent of this Agreement, including reasonable evidence of
Seller’s corporate authority to sell the Property, transfer tax forms as may be
required as a condition to recording the deed or as may be required in
connection with a transfer of the Property, and an owner’s affidavit in a form
sufficient to omit the parties in possession exception and the mechanic’s lien
exception from each owner’s policy for the Property.

 

13

 

 

(b)           On the Closing Date, Buyer shall deliver to Seller the balance of
the Purchase Price, as adjusted pursuant to the provisions of Section 7.3, Buyer
shall deliver to Seller the following documents duly executed and, if
applicable, acknowledged by Buyer:

 

(i)          the Assignment;

 

(ii)         the Bill of Sale;

 

(iii)        a closing statement for each of the three properties; and

 

(iv)        such other customary documents or instruments reasonably required to
carry out the intent of this Agreement, including reasonable evidence of Buyer’s
corporate authority to purchase the Property.

 

Section 7.2.          The closing (the “Closing”) shall take place at 10:00 a.
m. (EST) at offices of the Buyer in New York on April 28, 2018 (the “Closing
Date”). In addition to Seller’s rights hereunder, Buyer shall have the right to
extend the Closing Date for the Property for one (1) thirty (30) day extension
by notice sent not less than five (5) Business Days before the originally
scheduled Closing Date accompanied by a non-refundable payment of $250,000.00
(an “Extension Deposit”) to the Escrow Agent to become part of the Deposit,
provided that such extension is to a Business Day. In addition, Buyer shall have
the right to extend the Closing Date for the CT Property for one (1) additional
thirty (30) day extension by notice sent not less than five (5) Business Days
before the scheduled Closing Date accompanied by a non-refundable payment of
$250,000.00 (an “Extension Deposit”) to the Escrow Agent to become part of the
Deposit, provided that such extension is to a Business Day.

 

Section 7.3.

 

(a)           All apportionments and adjustments shall be made as of 11:59 p.m.
(EST) on the day immediately preceding the Closing Date.

 

(b)           The following apportionments and adjustments shall be made:

 

(i)          Real estate taxes, assessments and other governmental charges based
on the fiscal year assessed, except as provided in the next succeeding sentence,
occurs shall be prorated and adjusted as of the Closing Date. If there are any
assessments against the Real Property on Closing Date, Seller shall pay same if
the work giving rise to the assessment was commenced prior to the Effective
Date; provided, however, if the work giving rise to the assessment was or is to
be commenced on or after the Effective Date, such assessment shall be paid by
Buyer. Notwithstanding the foregoing, if there are any assessments against the
Real Property on the Closing Date which are payable in installments, Seller
shall pay any installments which become due and payable prior to the Closing
Date and Buyer shall be responsible for the payment of any installments which
become due and payable from and after the Closing Date. If such real estate
taxes, assessments and other governmental charges have not been determined as of
the Closing Date, such amounts shall be apportioned on the basis of the real
estate taxes, assessments and charges for the immediately preceding fiscal year,
with a reapportionment as soon as the new real estate taxes, assessments and
charges can be ascertained. The provisions of this clause (i) shall survive the
closing.

 

14

 

 

(ii)         Seller shall be entitled to all revenues from the operation of the
Property to 11:59 p.m. (EST) of the day immediately preceding the Closing Date,
and Buyer shall be entitled to all revenues from the operation of the Property
from and after said time. Rents received from the tenants under the Leases
during the month in which the Closing occurs shall be applied to rents accruing
during such month from such tenants and shall be prorated between Seller and
Buyer as if the same had been received prior to Closing. Rents received from
such tenants on or after the first day of the month following the month in which
the Closing occurs shall be allocated first to rents due and owing by the
tenants for any period after the Closing Date and then to rents due and owing by
such tenants for any period prior to the Closing Date. Rents received by Buyer
that are attributable to any period prior to the Closing Date shall be promptly
remitted by Buyer to Seller, and any Rents received by Seller that are
attributable to any period after the Closing Date shall be promptly remitted by
Seller to Buyer. Buyer agrees to invoice any tenants that are delinquent in the
payment of rent for any period of time prior to the Closing Date and endeavor to
collect any rents due for the period preceding the Closing Date and to otherwise
cooperate with Seller in connection with the collection of such rents (provided
Seller shall not be entitled to dispossess any tenants and that Seller:
(1) shall notify Buyer in writing of its intention to commence or pursue legal
proceedings; and (2) shall only be permitted to commence or pursue any legal
proceedings after the date which is six (6) months after the Closing Date).
Seller agrees to reimburse Buyer for any reasonable out-of-pocket expenses
incurred by Buyer in connection with such collection efforts. The provisions of
this clause (ii) shall survive the closing.

 

(iii)        Seller shall pay to Buyer, as a credit against the Purchase Price,
the amount of any cash security deposits actually received by Seller pursuant to
the Leases.

 

(iv)        Seller shall cause the water, electric and/or gas meters for the
utilities used in the common areas to be read prior to the Closing, and Seller
shall pay the amount due thereunder for the period up to and including the day
immediately preceding the Closing Date. Buyer shall cause such meters to be
transferred from Seller to Buyer as of the Closing Date and Buyer shall
reasonably cooperate with coordinating such transfers.

 

(vi)        Operating expenses (which includes utility charges, insurance costs,
common area maintenance expenses, water and sewer charges, trash removal
charges, real estate taxes and personal property taxes applicable to the Real
Property for the year in which the Closing occurs, and all other operating
expenses (except for those operating expenses payable by tenants for such
tenant’s leased premises in accordance with the Leases) with respect to the Real
Property (collectively “Operating Expenses”). Prior to Closing, Seller shall
prepare for Buyer’s review a proposed schedule of prorations for all Operating
Expenses for the Real Property and shall make available to Buyer documentation
with respect to such Operating Expenses. Seller shall receive a credit for any
pre-paid Operating Expenses and Buyer shall receive a credit for any Operating
Expenses that are unpaid as of the Closing Date, but which relate to the period
of time prior to the Closing Date. The proposed schedule of prorations shall
also set forth all Operating Expenses which the tenants are obligated to
reimburse the landlord under their respective Leases. Buyer shall receive a
credit for the amount of any such tenant reimbursable Operating Expenses
collected from tenants for Operating Expenses which Seller has not paid as of
the Closing Date. Seller shall receive a credit for any tenant reimbursable
Operating Expenses paid by Seller but not yet collected from tenants as of the
Closing Date. Except as otherwise set forth in this Section 7.3(b)(vi), all
items of income and expense for the period prior to Closing will be for the
account of Seller, and all items of income and expense for the period on and
after Closing will be for the account of Buyer; provided, however, that to the
extent any adjustment items cannot be precisely determined at Closing, they
shall be reasonably estimated at Closing and finally resolved promptly
thereafter as possible, which obligation shall expressly survive Closing.
Reimbursements received from the Tenants by Seller or Buyer of amounts paid for
real estate taxes shall be prorated between the parties in the manner
hereinabove provided for the proration of real estate taxes. The provisions of
this clause (vi) shall survive the closing.

 

15

 

 

(c)           Except as provided by local custom where each property is located,
Seller shall pay 100% of the real estate transfer tax due on the sale of the
Property. Seller shall pay the cost of recording any mortgage or other discharge
for which it is responsible.

 

(d)           Buyer shall pay all costs related to or arising out of Buyer’s due
diligence, including, without limitation, all inspections, tests and other
analysis. Buyer’s obligation to do so shall survive Closing.

 

(e)           Buyer shall pay the premium for the title policy for the CT
Property and the cost of the Survey and any revisions thereto for the Land, and
Buyer shall pay the cost of recording the Deeds.

 

(f)            Seller shall pay the premium for the owner’s title policy and
Buyer shall pay the premium for any lender’s title policy for the Elgin Property
and the University Park Property.

 

(g)           Each party shall pay its own attorneys’ fees, and the parties
shall split 50/50 any customary fees charged by the Escrow Agent.

 

Section 7.4.           The obligations of Buyer to consummate the transaction
contemplated by this Agreement are, in addition to the other terms and
conditions of this Agreement, subject to the following (any one or more of which
may be waived in whole or in part by Buyer at its discretion) (the “Closing
Conditions”):

 

(a)           The representations and warranties made by Seller in this
Agreement being true and correct in all material respects on and as of the
Closing Date with the same force and effect as though such representations and
warranties had been made as of the Closing Date (except as the same may be
modified or updated in accordance with the terms of this Agreement);

 

(b)          Seller having performed in all material respects all covenants and
obligations in all material respects required by this Agreement to be performed
by Seller on or prior to the Closing Date;

 

(c)          Seller shall obtain and deliver to Buyer, at least two (2) Business
Days before the Closing Date, fully executed estoppels from the Required
Tenants.

 

ARTICLE VIII

Possession and Pre-Closing Duties

 

Section 8.1.           At the Closing, Seller shall deliver possession of the
Property to Buyer free and clear of all leases, tenancies or occupancies by any
person or entity other than the tenants under the Leases.

 

16

 

 

Section 8.2.          From and after the Effective Date, (i) Seller shall not
grant or permit the creation of any license, easement, contract of sale or other
encumbrance that would survive the Closing Date without obtaining Buyer’s prior
written consent, which consent may be withheld or condition in Buyer’s sole
discretion; (ii) Seller shall not enter into any new leases, amend any of the
Leases, or default any tenant under a Lease without obtaining Buyer’s prior
written consent, which consent may be withheld or condition in Buyer’s sole
discretion, (iii) Seller shall, subject to tenants’ rights under the Leases,
continue to operate the Property in substantially the same manner as it did
prior to the Effective Date and continue to maintain the Property in its current
condition and repair, reasonable wear and tear and damage by fire or other
casualty excepted, and (iv) Seller agrees to promptly deliver to Buyer a copy of
(a) any notice of default or need for repair by Seller, as landlord, and any
notice of intention to assign or sublease, received by Seller from any tenant
under the Leases, and (b) any notice of need for repair or violation of laws
received by Seller from any regulatory authority.

 

Section 8.3.           Seller agrees to terminate all Contracts on or prior to
Closing and agrees that Buyer shall have no obligation to take assignment of any
Contract.

 

ARTICLE IX

Risk of Loss; Condemnation; Environmental Release

 

Section 9.1.

 

(a)           In the event of any damage to or destruction of any building or
other improvement constituting a part of the Real Property due to fire or any
other casualty, Seller shall promptly give notice thereof to Buyer describing
such damage or destruction.

 

(b)           (i)          If any building or other improvement is damaged or
destroyed on or before the Closing Date, then the provisions of this Section
9.1(b) shall apply.

 

(ii)         If the estimated cost to repair and/or restore such damage or
destruction is more than $500,000.00 or such destruction is an uninsured
casualty, then Buyer shall have the right, upon notice to Seller, given within
ten (10) days after receipt of Seller’s notice and estimate described in Section
9.1(a) (time being of the essence with respect to the giving of such notice), to
either (A) terminate this Agreement or (B) close title on the Closing Date and
pay the entire Purchase Price, except that Buyer shall be entitled to a credit
against the Purchase Price for the amount of any insurance proceeds actually
received by Seller plus any applicable deductible under the insurance policy on
account of such damage; provided, however, if the insurance proceeds have not
been paid to Seller as of the Closing Date, Seller shall then assign to Buyer
all of its right, title and interest in and to the insurance proceeds, and Buyer
shall pay the entire Purchase Price without deduction or credit, except for a
credit of any applicable deductible under the insurance policy. If Buyer fails
to exercise such termination right within said ten (10) day period, then Buyer
shall be deemed to have elected to waive this termination right and shall close
title on the Closing Date. If Buyer elects to terminate this Agreement, then
this Agreement shall be deemed terminated as of the date on which Seller
receives such notice, Seller shall return the entire Deposit, plus any interest
accrued thereon, to Buyer, and neither party shall have any further obligations
or liabilities under this Agreement except as expressly set forth in this
Agreement; Buyer acknowledges and agrees that if Buyer terminates this Agreement
pursuant to this Section 9.1, then Seller shall not be liable to Buyer for any
costs, expenses or damages (or otherwise) incurred by Buyer in connection with
this Agreement.

 

(iii)        If the estimated cost to repair and/or restore such damage or
destruction is equal to or less than $500,000.00, then this Agreement shall
remain in full force and effect, Buyer shall close title on the Closing Date,
and Buyer shall pay the entire Purchase Price, except that Buyer shall be
entitled to a credit against the Purchase Price for the amount of any insurance
proceeds actually received by Seller and any applicable deductible under the
insurance policy on account of such damage; provided, however, if the insurance
proceeds have not been paid to Seller on the Closing Date, Seller shall then
assign to Buyer all of its right, title and interest in and to the insurance
proceeds, and Buyer shall pay the entire Purchase Price without deduction or
credit other than a credit for any applicable deductible under the insurance
policy.

 

17

 

 

(iv)        In the event of damage or destruction due to fire or other casualty
as to which Buyer either does not have the right to terminate this Agreement or
elects not to terminate this Agreement, Seller agrees to work cooperatively with
Buyer prior to Closing on a “open book” basis to prepare and file any insurance
claims relating to such damage or destruction and to make preparations to
commence repair or restoration of the damage or destruction. Seller will, at the
request of Buyer, enter into a contract with one or more contractors reasonably
acceptable to Seller and Buyer for the repair of such damage and shall commence
such work prior to the Closing Date provided that the cost of such work is
either funded out of insurance proceeds or is funded by Buyer. The credit due to
Buyer pursuant to clause (ii) or (iii) above shall be reduced by the amount of
any insurance proceeds expended by Seller to pay for the cost of such work.

 

Section 9.2.           If, prior to the Closing Date, any portion of the Real
Property is taken or threatened to be taken in condemnation or eminent domain
proceedings, and if such taking would materially affect, (i) any building or
parking area on the Real Property, (ii) access to the Real Property from any
public street, or (iii) any Lease, then Seller shall give Buyer notice of such
taking or threatened taking, and Buyer shall have the right to terminate this
Agreement. To exercise such right, Buyer shall notify Seller of its decision
within ten (10) days after actual notice by Buyer (through notice by Seller) of
such taking or threat to take, time being of the essence with respect to the
giving of such notice. If Buyer fails to exercise such termination right within
said ten (10) day period, then Buyer shall be deemed to have elected to waive
this termination right and shall close title without an abatement or reduction
of the Purchase Price; provided, however, Buyer shall be entitled at the Closing
to the transfer or assignment of all compensation paid or rights to compensation
payable on account of such taking. If Buyer elects to terminate this Agreement,
then this Agreement shall be deemed terminated as of the date on which Seller
receives such notice, the Escrow Agent shall return the entire Deposit to Buyer,
and neither party shall have any further obligations or liabilities under this
Agreement except as expressly set forth in this Agreement; Buyer acknowledges
and agrees that if Buyer terminates this Agreement pursuant to this Section 9.2,
then Seller shall not be liable to Buyer for any costs, expenses or damages (or
otherwise) incurred by Buyer in connection with this Agreement.

 

ARTICLE X

Default

 

Section 10.1.         If Buyer fails to purchase the Property when it is
obligated to do so under the terms of this Agreement, and Seller is not in
default under this Agreement, then Seller shall have the right, as its sole and
exclusive remedy at law or in equity, to terminate this Agreement and retain the
Deposit, together with the interest accrued thereon, as liquidated damages, and
the parties shall be relieved of any further liability or obligation hereunder,
except with respect to those obligations that are expressly stated herein to
survive the termination of this Agreement.

 

Section 10.2.        If Seller shall default in performing its obligations
hereunder prior to or at the Closing Date, and Buyer is not in default under
this Agreement, then Buyer’s sole remedy at law or in equity shall be to either
(i) terminate this Agreement and have the entire Deposit, together with the
interest accrued thereon, returned to it and Seller shall promptly reimburse
Buyer for its actual, out-of-pocket costs and expenses in connection with this
transaction in an amount not to exceed $100,000.00 in which event the parties
shall be relieved of any further liability or obligation hereunder, except with
respect to those obligations that are expressly stated herein to survive the
termination of this Agreement, or (ii) seek specific performance of this
Agreement.

 

18

 

 

Section 10.3.         The limitations on the parties’ remedies set forth in
paragraphs 10.1 and 10.2 above will not be deemed to prohibit or impair either
party from seeking enforcement of and damages under indemnification agreements
of either party under this Agreement or, subject to the terms conditions and
limitations of this Agreement, seeking actual damages incurred by such party for
a breach of a representation or a warranty of the other party or any action
taken in bad faith or fraud. Notwithstanding the foregoing, in no event will
either party be entitled to recover from the other any punitive, consequential
or speculative damages.

 

ARTICLE XI

Brokerage Commissions

 

Each party represents to the other that it has not dealt with any broker, finder
or other intermediary in connection with this sale other than Bob Gagnon (the
“Consultant”), and Tonino Mavuli and David Lindland of Roxbury-Greenwich Dev LLC
(“Finders”). Seller represents that it shall be responsible to pay Consultant
Five Hundred Thousand Dollars ($500,000.00) if and when the transaction closes
pursuant to a separate agreement between Consultant and Seller. Buyer represents
that it shall be responsible for the commission payable to Finders pursuant to a
separate written agreement between Finders and Buyer. Each party agrees to
protect, indemnify and hold harmless the other from and against any and all
liabilities, claims, demands, costs, expenses (including reasonable attorneys’
fees and disbursements) and judgments relating to any fee, commission or other
compensation asserted by any broker, Consultant, finder or other intermediary in
contradiction of the foregoing representation. The provisions of this Article XI
shall survive the closing.

 

ARTICLE XII

Miscellaneous

 

Section 12.1.        Except as expressly provided in Section 12.1, each notice
or other communication required or permitted hereby shall be in writing and
shall be (a) personally delivered, (b) sent by a reputable overnight delivery
service, (c) sent by United States certified mail, return receipt requested,
postage prepaid, addressed as set forth in Section 12.1(i) – (ii) below, or (d)
sent by facsimile or e-mail with an original copy transmitted to the recipient
by means described in this Section 12.1(i)-(ii) no later than two (2) business
days after transmittal via facsimile or e-mail.

 

19

 

 

(i)            If to Seller: to the address listed in the introduction to this
Agreement

 

with a copy to:

 

Waterstone Properties Group, Inc.

322 Reservoir Street

Needham, MA 02494

Peter G. Brassard, General Counsel

 

And

 

Hinckley, Allen & Snyder LLP

650 Elm St., Suite 500

Manchester, NH 03101

Attn: John H Sokul

Jsokul@hinckleyallen.com

 

If to Buyer:

First Capital Real Estate Operating Partnership, L.P.

410 Park Avenue

14th Floor

New York, NY 10022

Attn: Suneet Singal

s@firstcapitalre.com

 

with a copy to:

 

Downey Brand

____

Sacramento, California

Attn: Anthony Arostegui

aarostegui@downeybrand.com

 

with further copy to:

 

Brinen & Associates, LLC

90 Broad Street, Second Floor

New York, New York 10004

 

Attn:        Joshua D. Brinen

E-mail:     service@brinenlaw.com

 

Any notice or other communication given pursuant to the provisions of this
Section 12.1 shall be deemed effective upon receipt by the addressee or upon the
date receipt is refused. Either party may, by notice given as aforesaid,
designate other addresses to which or addressees to whom notices shall be given.

 

Notwithstanding anything to the contrary contained in this Agreement, any notice
given by or delivered to a party’s attorney shall be deemed given by or
delivered to the other party for the purposes of this Agreement.

 

20

 

 

Section 12.2.         The submission of this Agreement or a summary of some or
all of its provisions does not constitute an offer to sell or to buy the
Property, it being understood and agreed that neither Seller nor Buyer shall be
legally obligated with respect to a sale or purchase of the Property unless and
until this Agreement has been executed by both Seller and Buyer and a fully
executed original has been delivered to both pursuant to the provisions of
Section 12.1.

 

Section 12.3.         The delivery of the Closing Documents by Seller, and the
acceptance thereof by Buyer, shall be deemed the full performance and discharge
of every obligation on the part of Seller to be performed hereunder, except
Seller’s representations and warranties and those obligations of Seller which
are expressly stated in this Agreement to survive the closing.

 

Section 12.4.        The parties each agree to do such other and further acts,
and to execute and deliver such instruments and documents, as either party may
reasonably request from time to time, whether before or after the Closing,
without additional consideration, in furtherance of the purposes of this
Agreement. The provisions of this Section 12.4 shall survive the Closing.

 

Section 12.5.         This Agreement embodies and constitutes the entire
understanding between the parties with regard to the transaction contemplated
herein, and all prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement. Neither this
Agreement nor any provision hereof may be waived, modified, amended or
terminated except by an instrument in writing signed by the party against whom
the enforcement of such waiver, modification, amendment or termination is
sought.

 

Section 12.6.         If any provision of this Agreement is determined to be
invalid or unenforceable, it shall not affect the validity and enforcement of
the remaining provisions hereof.

 

Section 12.7.        Any time period provided for in this Agreement that ends on
a Saturday, Sunday or legal holiday shall extend to 5:00 p.m. (EST) on the next
business day. In determining the expiration date of any time period measured
from the Effective Date, the Effective Date shall not be included in that time
period.

 

Section 12.8.        This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute one and the same instrument. To facilitate
execution of this Agreement, the parties may execute and exchange by telephone
facsimile or email counterparts of the signature pages.

 

Section 12.9.         Buyer shall have the right to assign its rights and
delegate its duties under this Agreement to any entity which is wholly owned by,
controlled by or under common ownership with Buyer or any principal of Buyer,
provided that Buyer shall give Seller not less than two (2) business days prior
written notice before the Closing Date and shall deliver to Seller an assignment
and assumption agreement that is in form and substance reasonably satisfactory
to Seller. Nothing herein shall release the Buyer from liability under this
Agreement. Except as set forth in the foregoing, Buyer may not assign, transfer
or convey its rights or obligations under this Agreement at any time without the
prior written consent of Seller, which consent shall be at Seller’s sole
discretion.

 

Section 12.10.       This Agreement shall be binding upon and shall inure to the
benefit of Seller and Buyer, and their respective heirs, personal
representatives, successors and permitted assigns.

 

21

 

 

Section 12.11.       Time shall be of the essence with respect to each and every
obligation under this Agreement.

 

Section 12.12.       This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, provided that the
laws and local customs of the location of the Land shall govern the closing
procedures with respect to such Land.

 

Section 12.13.       No shareholders, partners or members of Seller and Buyer,
nor any of their or their respective managers, officers, directors, agents,
employees, heirs, successors or assigns shall have any personal liability of any
kind or nature for or by reason of any matter or thing whatsoever under, in
connection with, arising out of or in any way related to this Agreement and the
transactions contemplated herein, and Seller and Buyer hereby each waives for
itself and anyone who may claim by, through or under Seller or Buyer,
respectively, any and all rights to sue or recover on account of any such
alleged personal liability.

 

Section 12.14.       Whenever the Buyer proposes to register any of its equity
securities under the Securities Act other than pursuant to (i) the Buyer initial
Public Offering (if the applicable underwriters request that only securities
owned by the Company be included in such offering), (ii) in connection with a
registration, the primary purpose of which is to register debt securities,
(i.e., in connection with a so-called “equity kicker”) or (iii) pursuant to a
registration statement on Form S-1, S-3, S-4 or S-8 or any similar or successor
form and the registration form to be used may be used for the registration of
Registerable Securities (a “Piggyback Registration”), the Buyer will give prompt
written notice to all holders of OP Units of its intention to effect such a
registration and will include in such registration (and in all related
registrations or qualifications under blue sky laws or in compliance with other
registration requirements and in any related underwriting) all common shares
with respect to which the Buyer has received written requests for inclusion
therein within twenty (20) days after the receipt of the Buyer notice.

 

List of Exhibits and Schedules

 

Exhibit A Legal Description - Elgin Property Exhibit A-1 Legal Description -
University Park Property Exhibit A-2 Legal Description – CT Property Exhibit B
Escrow Instruction Exhibit C Seller’s Documents Exhibit D List of Leases Exhibit
E [Intentionally Omitted] Exhibit F Assignment and Assumption Leases Exhibit G
Bill of Sale and General Assignment Schedule 1.1(IV) List of Contracts Schedule
6.1(IV) List of Security Deposits Schedule 6.1(VI) List of Violations Schedule
6.1(X) List of Outstanding Leasing Commissions, All Tenant Improvements
Allowances, and all Unexpired Rent Credits and Free Rent and Any Other Tenant
Inducements Costs Schedule 6.2(IV) List of Buyer Litigation

 

22

 

 

[END OF DOCUMENT; SIGNATURES ON THE FOLLOWING PAGE]

 

23

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  SELLER:       1300 West Bartlett Road Fee, LLC           By: /s/ Anton
Melchionda       Name: Anton Melchionda       Title: Manager             2645
Federal Signal Drive Fee, LLC           By: /s/ Anton Melchionda       Name:
Anton Melchionda       Title: Manager             434 Tolland Turnpike, LLC    
      By: /s/ Anton Melchionda       Name: Anton Melchionda       Title: Manager
            BUYER: First Capital Real Estate Operating Partnership, L.P., a
Delaware limited partnership       By: /s/ Suneet Singal       Name:   Suneet
Singal       Title:     Chairman and Chief Executive Officer  

 

  Signed on:  4/9/2018  





            The undersigned is executing this Agreement for the sole purpose of
agreeing to act as the escrow agent in accordance with the terms and conditions
of this Agreement and Exhibit B attached hereto.                   HINCKLEY
ALLEN & SNDYER LLP:                     BY: /s/ John. L. Arnold   Dated:  4/9/18
    Name:       John L. Arnold        

 

24

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

ELGIN PROPERTY

 

LOT I IN ELGIN-VICTOR INDUSTRIAL PARK UNIT 1, BEING A SUBDIVISION OF PART OF THE
NORTHEAST QUARTER OF SECTION 31 AND PART OF THE NORTHWEST QUARTER OF SECTION 32,
TOWNSHIP 41 NORTH, RANGE 9 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO
THE PLAT THEREOF RECORDED DECEMBER 9, 1966 AS DOCUMENT 20019150, IN COOK COUNTY,
ILLINOIS.

 

25

 

 

EXHIBIT A-1

 

LEGAL DESCRIPTION

UNIVERSITY PARK PROPERTY

 

LOT 1 IN ELGIN-VICTOR INDUSTRIAL PARK UNIT 1, BEING A SUBDIVISION OF PART OF THE
NORTHEAST QUARTER OF SECTION 31 AND PART OF THE NORTHWEST QUARTER OF SECTION 32,
TOWNSHIP 41 NORTH RANGE 9 EAST OF THE THIRD PRINCIPAL MEDIAN, ACCORDING TO THE
PLAT THEREOF RECORDED DECEMBER 9, 1966 AS DOCUMENT 20019150, IN COOK COUNTY,
ILLINOIS

 

LEGAL DESCRIPTION OF FEDERAL SIGNAL LAND

 

PARCEL 1:

 

THE SOUTHWEST ¼ OF THE NORTHEAST ¼ OF SECTION 8 (EXCEPT THAT PART CONVEYED TO
THE STATE OF ILLINOIS FOR INTERSTATE 57), IN TOWNSHIP 34 NORTH, RANGE 13 EAST OF
THE THIRD PRINCIPAL MERIDIAN, ALL IN WILL COUNTY, ILLINOIS.

 

AND

 

PARCEL 2:

 

ALL THAT PART OF THE EAST ½ OF THE NORTHWEST ¼ OF SECTION 8, TOWNSHIP 34 NORTH,
RANGE 13 EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EASTERLY OF THE EASTERLY
RIGHT OF WAY OF INTERSTATE HIGHWAY 57, IN WILL COUNTY, ILLINOIS.

 

26

 

 

EXHIBIT A-2

 

LEGAL DESCRIPTION

CT PROPERTY

 

All that certain piece or parcel of land, with all improvements thereon,
situated in the Town of Manchester, County of Hartford and State of Connecticut,
shown on a map entitled “Revised Lot Line Modification Bob’s Discount Furniture
428 & 444 Tolland Turnpike Manchester, Connecticut Prepared for: Anton
Melchionda Waterstone Retail 322 Reservoir Street 2nd Floor Needham, MA 02494
Project No. 3655 Date 4/12/16 Design By: Drawn By: RMM Checked By: LRG Revisions
1 5/24/2016 Engineering Comments May 16, 2016 RMM 2 6/21/2016 Engineering
Comments May 25, 2016 RMM 3 7/15/2016 Adjust Proposed Lot Line RMM 4 9/30/2016
Correct Bearing Sheet V-LM1 1 of 1”, made by Design Professionals, which map is
on file in the office of the Manchester Town Clerk, and being more particularly
bounded and described as follows:

 

Beginning at a point in the easterly street line of Tolland Turnpike, being the
northerly property corner of land now or formerly of Public Storage Properties
XV Inc.;

 

Thence N 30 degrees 17 minutes 09 seconds E along the easterly street line of
Tolland Turnpike a distance of 50.04 feet to a point, being the westerly
property corner of land now or formerly of 428 Tolland Associates, LLC;

 

Thence S 57 degrees 19 minutes 54 seconds E along the southwesterly property
line of land now or formerly of 428 Tolland Associates, LLC a distance of 335.32
feet to a point;

 

Thence S 00 degrees 08 minutes 59 seconds E along the westerly property line of
land now or formerly of 428 Tolland Associates, LLC a distance of 53.55 feet to
a point, being the westerly property corner of land now or formerly of 428
Tolland Associates, LLC;

 

Thence S 57 degrees 19 minutes 54 seconds E along the southerly property line of
land now or formerly of 428 Tolland Associates, LLC a distance of 7.14 feet to a
point;

 

Thence S 00 degrees 08 minutes 59 seconds E along the westerly property line of
land now or formerly of 428 Tolland Associates, LLC a distance of 186.96 feet to
a point;

 

Thence N 81 degrees 09 minutes 24 seconds E along the southerly property line of
land now or formerly of 428 Tolland Associates, LLC a distance of 85.68 feet to
a point;

 

27

 

 

Thence N 90 degrees 00 minutes 00 seconds E along the southerly property line of
land now or formerly of 428 Tolland Associates, LLC a distance of 346.46 feet to
a point;

 

Thence S 00 degrees 00 minutes 00 seconds E along the westerly property line of
land now or formerly of 428 Tolland Associates, LLC a distance of 45.00 feet to
a point;

 

Thence N 90 degrees 00 minutes 00 seconds E along the southerly property line of
land now or formerly of 428 Tolland Associates, LLC a distance of 27.78 feet to
a point in the westerly line of land now or formerly of the Town of Manchester;

 

Thence S 00 degrees 01 minutes 37 seconds E along the westerly line of land now
or formerly of the Town of Manchester a distance of 356.96 feet to a point;

 

Thence S 81 degrees 09 minutes 23 seconds W along the northerly line of land now
or formerly of the Town of Manchester a distance of 843.07 feet to a point;

 

Thence N 05 degrees 24 minutes 37 seconds W along the easterly property line of
land now or formerly of the Town of Manchester a distance of 455.56 feet to a
point in the southerly property line of land now or formerly of Public Storage
Properties XV Inc.;

 

Thence N 81 degrees 09 minutes 24 seconds E along the southerly property line of
land now or formerly of Public Storage Properties XV Inc. a distance of 416.89
feet to a point;

 

Thence N 00 degrees 08 minutes 59 seconds W along the easterly property line of
land now or formerly of Public Storage Properties XV Inc. a distance of 185.00
feet to a point; and

 

Thence N 57 degrees 19 minutes 54 seconds W along the northeasterly property
line of land now or formerly of Public Storage Properties XV Inc. a distance of
366.67 feet to the point of beginning.

 

TOGETHER WITH RIGHTS AS SET FORTH IN THE FOLLOWING INSTRUMENTS:

 

a.            Warranty Deed, Reservation of Easement, Grant of Easement and
Release of Easement by and between 428 Tolland Turnpike Associates LLC and
Robert T. Kaufman and Anja E. Rosenberg recorded September 20, 2016 in Volume
4377, Page 61 of the Manchester Land Records;

 

b.            Warranty Deed, Grant of Easement and Release of Easement by and
between Robert T. Kaufman and Anja E. Rosenberg and 428 Tolland Turnpike
Associates, LLC dated September 14, 2016 and recorded September 20, 2016 in
Volume 4377, Page 88 of the Manchester Land Records;

 

28

 

 

c.             Perpetual Sign Easement by and between 428 Tolland Turnpike
Associates, LLC and 434 Tolland Turnpike, LLC recorded September 20, 2016 in
Volume 4377, Page 112 of the Manchester Land Records;

 

d.            Easement Agreement from Town of Manchester to 434 Tolland
Turnpike, LLC dated September 15, 2016 and recorded September 20, 2016 in Volume
4377, Page 129 of the Manchester Land Records;

 

e.             Sewer Easement Agreement from Town of Manchester to 434 Tolland
Turnpike, LLC dated September 15, 2016 and recorded September 20, 2016 in Volume
4377, Page 145 of the Manchester Land Records; and

 

f.             Water Line Easement Agreement from Town of Manchester to 434
Tolland Turnpike, LLC dated September 15, 2016 and recorded September 20, 2016
in Volume 4377, Page 159 of the Manchester Land Records.

 

29

 

 

EXHIBIT B

 

ESCROW INSTRUCTIONS

 

1.           (a)           Seller and Buyer hereby appoint the Escrow Agent as
the entity responsible for holding, disbursing the Deposit in accordance with
the provisions of this Exhibit B and the agreement to which it is attached
(collectively, this “Agreement”). The Escrow Agent hereby accepts such
appointment.

 

(b)          Seller and Buyer understand and agree that the Deposit to be held
by Escrow Agent will be in the form of certificated OP Units as defined in the
Agreement.

 

2.            Upon disbursement of the Deposit in accordance with this
Agreement, all rights and obligations of the Escrow Agent shall be deemed to
have been satisfied and the Buyer and Seller shall have no recourse against the
Escrow Agent.

 

3.            Delivery or return of any Deposit, as well as any other payment,
shall be done in the same manner as any notice given under this Agreement.

 

4.            The Escrow Agent is instructed to disburse the Deposit to (1) the
party entitled to receive the Deposit pursuant to the Agreement, (2) as directed
pursuant to joint written instructions signed by Buyer and Seller, or (3) in
circumstances not covered by clauses 1 and 2 above, to either party in the event
Escrow Agent receives a sworn affidavit from such party dated as of a day which
is not less than five (5) business days after the date on which such party’s
notice of demand for the Deposit was served upon the other party; said affidavit
shall state such party is entitled to the Deposit pursuant to the terms of this
Agreement, that such party has given written notice to the other party, in
accordance with the provisions of Section 12.1 of this Agreement, of such demand
for disbursement of the Deposit, as evidenced by a photocopy of the receipt
thereof, and that such party has not received a written objection thereto from
the other party.

 

5.             The duties of the Escrow Agent shall be determined solely by the
express provisions of this Agreement, including, without limitation, this
Exhibit B, and are purely ministerial in nature. If there is any dispute between
the parties hereto as to whether or not the Escrow Agent is obligated to
disburse or release the Deposit, the Escrow Agent shall not be obligated to make
such disbursement or delivery, but in such event shall hold the Deposit until
receipt by the Escrow Agent of an authorization in writing signed by all persons
having an interest in said dispute, directing the disposition of the Deposit, or
in the absence of such authorization, the Escrow Agent shall hold the Deposit
until a final determination of the rights of the parties in an appropriate
proceeding. If such written authorization is not given, or proceedings for such
determination are not begun and diligently continued, the Escrow Agent may, but
is not required to, retain counsel and bring an appropriate action or proceeding
for leave to deposit the Deposit pending such determination. The Escrow Agent
shall be reimbursed for all reasonable costs and expenses incurred by it in
connection with such action or proceeding, including reasonable attorney’s fees
and disbursements, by the parties hereto. Upon delivery of the Deposit as
provided herein, the Escrow Agent shall have no further liability hereunder. If
threatened with litigation, the Escrow Agent is hereby authorized by the
undersigned to interplead all interested parties in any court of competent
jurisdiction and to deposit the Deposit with the clerk of the court, and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility under this Agreement.

 

30

 

 

6.            The Escrow Agent shall not be liable for any mistake of fact or
error of judgment or any acts or omissions of any kind taken in good faith
unless caused by its willful misconduct or negligence. The parties hereto each
release the Escrow Agent from liability for any act done or omitted to be done
by the Escrow Agent in good faith in the performance of its obligations and
duties hereunder. The Escrow Agent shall be entitled to rely on any instrument
or signature believed by it to be genuine and may assume that any person
purporting to give any writing, notice, or instruction in connection with this
Agreement is duly authorized to do so by the party on whose behalf such writing,
notice or instruction is given.

 

7.            The undersigned hereby jointly and severally indemnify the Escrow
Agent from, and hold it harmless against, any loss, liability or expense arising
out of or in connection with the acceptance of or the performance of its duties
under this Agreement, as well as the costs and expenses, including reasonable
attorneys’ fees and disbursements, of defending itself against any claim or
liability arising under this Agreement, other than any loss, liability or
expense arising out of or in connection with the Escrow Agent’s willful
misconduct or negligence.

 

8.            The Escrow Agent shall not be entitled to any fee for acting as
the escrow agent.

 

9.            The Escrow Agent shall not be responsible for any penalties, or
loss of principal or interest, or any delays in the withdrawal of the Deposit
which may be imposed by the depository holding the Deposit as a result of the
making or redeeming of the investment pursuant to instructions from Seller and
Buyer, nor shall it be liable for any loss or impairment of Deposit while the
Deposit is in the course of collections or while the Deposit is on deposit in a
financial institution if such loss or impairment results from the failure,
insolvency or suspension of the financial institution.

 

31

 

 

EXHIBIT C

 

SELLER’S DOCUMENTS

 

Waterstone Seller’s Docs – First Capital

 

☐IL Warehouses:

○Debt

☐Loan Agreement

☐Mezzanine Loan Agreement

☐Disposition Loan Abstract

○Federal Signal Building

☐Survey

☐Lease

☐1st Amendment

☐Rent Roll

○Elgin Sweeper Building

☐Survey

☐Lease

☐Rent Roll

☐Manchester, CT

○Property and Topographic Survey

○Architectural Letter of Substantial Completion

○Executed Lease

○First Amendment

○Commencement Date Agreement

○Notice of Substantial Completion

○Construction Loan Note

○Mortgage Deed and Security Agreement

○Bob’s Office Disposition Debt Abstract

 

 

 

 

EXHIBIT D

 

LIST OF LEASES

 

Elgin Property:

 

Lese dated July 2, 2008 with Elgin Sweeper Company for 1300 West Bartlett Road,
Elgin, IL

 

Landlord’s Agreement dated May 2011

 

University Park Property:

 

Lease dated July 2, 2008 with Federal Signal Corporation for 2645 Federal Signal
Drive, University Park, IL

 

Landlord’s Agreement dated May 2011

 

First Amendment to Lease dated September 16, 2013

 

CT Property:

 

Lease dated August 30, 2016 with Bob’s Discount Furniture, LLC for 434 Tolland
Turnpike, Manchester, CT

 

First Amendment to Lease dated November 28, 2016

 

 

 

 

EXHIBIT E

 

[INTENTIONALLY OMITTED]

 

 

 

 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

This Assignment and Assumption of Leases (this “Assignment”) is made as of the
___ day of ___________, 2018 by and between ____________________________, a
______________________, having an office c/o _______________________________
(“Seller”), and ___________________, a _______________________ limited liability
company, having an office at _________________________________________
(“Buyer”).

 

R E C I T A L S

 

A.           This Assignment is executed and delivered pursuant to that certain
Purchase and Sale Agreement (as the same may have been amended, the “Purchase
and Sale Agreement”) dated as of ____________________, 2018, by and between
Seller and Buyer, in which Seller agreed to sell, and Buyer agreed to purchase,
among other things the real property described therein as the Real Property.

 

B.            All capitalized terms that are used but not defined herein shall
have the same meanings ascribed to such terms in the Purchase and Sale
Agreement.

 

NOW THEREFORE, in consideration of the covenants and agreements hereinafter
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer hereby agree as
follows:

 

1.            Assignment and Assumption. Seller hereby assigns, conveys,
transfers and sets over to Buyer all of Seller’s right, title and interest, as
landlord, in and to the Leases. Buyer hereby accepts the foregoing assignment
and hereby assumes all of Seller’s obligations under the Leases accruing from
and after the date of this Assignment.

 

2.            Indemnification. Buyer shall defend, indemnify and hold harmless
Seller from and against any liability, damages, causes of action, expenses, and
attorneys’ fees incurred by Seller by reason of the failure of Buyer to fulfill,
perform, discharge, and observe the obligations assumed by it under this
instrument with respect to the Leases first arising or accruing from and after
the Closing Date. Seller shall defend, indemnify and hold harmless Buyer from
and against any liability, damages, causes of action, expenses, and attorneys’
fees incurred by Buyer by reason of the failure of Seller to fulfill, perform,
discharge, and observe its obligations with respect to the Leases first arising
or accruing prior to the Closing Date. Each of the foregoing indemnification
agreements shall survive the Closing.

 

3.            Counterparts; Facsimile. This Assignment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Assignment. To facilitate execution of
this Assignment, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

 

4.            Governing Law; Binding Effect. This Assignment shall be governed
by and interpreted in accordance with the laws of the State of New Hampshire and
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

 

 

 

 

5.            Attorneys’ Fees. If any action or proceeding is commenced by
either party to enforce its rights under this Assignment, the prevailing party
in such action or proceeding shall be awarded all reasonable costs and expenses
incurred in such action or proceeding, including reasonable attorneys’ fees and
costs, in addition to any other relief awarded by the court.

 

6.            Miscellaneous. This Assignment constitutes the entire
understanding between the parties with respect to the scope of the assignment
and assumption arrangement described herein, and all prior or contemporaneous
agreements, understandings, representations and statements, oral or written are
merged into this Assignment. Neither this Assignment nor any provision hereof
may be waived, modified, amended, discharged or terminated except by an
instrument in writing signed by both parties.

 

IN WITNESS WHEREOF, this Assignment has been duly executed and delivered as of
the day and year set forth above.

 

  SELLER:         ,           BY:           Name:           Title:              
      BUYER:                               BY:           Name:           Title:
     

 

 

 

 

EXHIBIT G

 

BILL OF SALE AND GENERAL ASSIGNMENT

 

THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Bill of Sale”) is made as of the
___ day of _____________, 2018 by and between ______________________, a
________________________, having an office c/o
____________________________________ (“Seller”), and ________________________, a
___________________ limited liability company, having an office at
_______________________________________________(“Buyer”)..

 

R E C I T A L S

 

A.            This Bill of Sale is executed and delivered pursuant to that
certain Purchase and Sale Agreement (as the same may have been amended, the
“Purchase and Sale Agreement”) dated as of ___________________, 2018, by and
between Seller and Buyer, in which Seller agreed to sell, and Buyer agreed to
purchase, among other things, the real property described therein as the Real
Property.

 

B.            Whereas, pursuant to the Purchase and Sale Agreement, Seller is
obligated to transfer to Buyer the Permits, and Plans. All capitalized terms
that are used but not defined herein shall have the same meanings ascribed to
such terms in the Purchase and Sale Agreement.

 

NOW THEREFORE, in consideration of the covenants and agreements hereinafter
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer hereby agree as
follows:

 

1.             Conveyance. For good and valuable consideration Seller hereby
irrevocably conveys, transfers, assigns and delivers to Buyer and Buyer hereby
accepts, without warranty by, and without recourse in any event to, Seller:

 

(a)           Permits. All of Seller’s right, title and interest in and to the
Permits;

 

(b)           Plans. All of Seller’s right, title and interest in and to the
Plans; and

 

(c)           Warranties and Guaranties. All of Seller’s right, title and
interest in and to the Warranties and Guaranties.

 

2.             Further Action. Seller hereby covenants that Seller will, at any
time and from time to time, upon written request therefor, execute and deliver
to Buyer such documents as Buyer may reasonably request in order to fully assign
and transfer to and vest in Buyer all of the property conveyed pursuant to this
Bill of Sale and rights of Seller intended to be transferred and assigned
hereby.

 

3.             Attorneys’ Fees. If any action or proceeding is commenced by
either party to enforce its rights under this Bill of Sale, the prevailing party
in such action or proceeding shall be awarded all reasonable costs and expenses
incurred in such action or proceeding, including reasonable attorneys’ fees and
costs, in addition to any other relief awarded by the court.

 

 

 

 

4.             Counterparts; Facsimile. This Bill of Sale may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Bill of Sale, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

 

5.            Governing Law; Binding Effect. This Bill of Sale shall be governed
by and interpreted in accordance with the laws of the _______________________
and shall be binding upon and shall inure to the benefit of the parties hereto
and their respective successors and assigns.

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered as of
the day and year set forth above.

 

  SELLER:       ,  

 

  BY:           Name:           Title:                     BUYER:           ,  
                BY:           Name:           Title:      

 

 

 

 

Schedule 1.1(iv)

 

LIST OF Contracts

 

NONE

 

 

 

 

Schedule 6.1(iv)

 

LIST OF SECURITY DEPOSITS

 

1.Wells Fargo Irrevocable Standby Letter of Credit Number IS0010742

2.Wells Fargo Irrevocable Standby Letter of Credit Number IS0010743

 

 

 

 

Schedule 6.1(vI)

 

LIST OF VIOLATIONS

 

None

 

 

 

 

Schedule 6.1(X)

 

LIST OF outstanding leasing commissions, all tenant improvements allowances, and
all unexpired rent credits and free rent and any other tenant inducements costs

 

NOTE:There is a $470,902.97 liability due to tenant for a real estate tax
deposit paid at closing.

 

 

 

 

SCHEDULE 6.2 (IV)

 

LIST OF BUYER LITIGATION

 

 

 